Title: To Thomas Jefferson from James Maury, 30 April 1792
From: Maury, James
To: Jefferson, Thomas


          Liverpool, 30 Apr. 1792. He wrote to TJ on 9 Apr.—Eleven days later the National Assembly approved Louis XVI’s proposal to declare war on the King of Hungary and that evening the Assembly’s decree received royal approbation. Stocks here fell by 6 to 7 ⅌ Cent from apprehension of British involvement in the war. American mariners coming to British ports should have “regular Testimonials of their Citizenship, in order that they may be the more effectually protected from Impressment.”—Wheat prices continue to decline, as last week’s official price in England and Wales was “4s./10½d. the Winchester Bushell.”
        